UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 96-4512



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus


ADRIAN FOWLER,

                                                 Defendant - Appellant.




                               No. 98-6095



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus


ADRIAN FOWLER,

                                                 Defendant - Appellant.



Appeals from the United States District Court for the District of
South Carolina, at Greenville. G. Ross Anderson, Jr., District
Judge. (CR-95-129, CA-97-445)


Submitted:   August 18, 1998                 Decided:   October 23, 1998
Before ERVIN, WILKINS, and NIEMEYER, Circuit Judges.


No. 96-4512 affirmed and No. 98-6095 dismissed by unpublished per
curiam opinion.


Robert M. Simels, ROBERT M. SIMELS, P.C., New York, New York, for
Appellant.   J. Rene Josey, United States Attorney, Beth Drake,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     In these consolidated appeals, Appellant Adrian Fowler appeals

his convictions and sentence for various drug trafficking and money

laundering offenses entered pursuant to a plea agreement (No. 96-

4512) and the court’s dismissal of his petition for habeas corpus

relief pursuant to 28 U.S.C.A. § 2255 (West 1994 & Supp. 1998) (No.

98-6095). Finding no reversible error, we affirm Fowler’s convic-

tions and sentence in No. 96-4512 and deny a certificate of appeal-

ability and dismiss his appeal in No. 98-6095. We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.


                                         No. 96-4512, AFFIRMED
                                         No. 98-6095, DISMISSED

                                  2